              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                            1:20 CR 81

UNITED STATES OF AMERICA                   )
                                           )
v.                                         )            ORDER
                                           )
AUSTIN DENVER GILL                         )
____________________________________       )

      This matter is before the Court regarding the conditions of Defendant’s

pretrial release.

      On November 18, 2020, following a bond revocation hearing, Defendant

was allowed to remain on pretrial release subject to additional conditions,

including the imposition of a curfew as directed by the pretrial services office,

and with electronic monitoring to the extent such monitoring is available in

the Eastern District of Tennessee where Defendant is being supervised.

      The undersigned has now been advised by the Probation Office that

location monitoring is available in the Eastern District of Tennessee but that

the policy of the Probation Office in the Eastern District of Tennessee requires

curfew hours to be set by the Court.

      Consequently, the undersigned intends to alter Defendant’s amended

release conditions to include specific curfew hours.




     Case 1:20-cr-00081-MR-WCM Document 24 Filed 11/19/20 Page 1 of 2
      Should either party have any objection to Defendant’s curfew hours

being set as 6:00 am to 8:00 pm, they should file such objections no later than

NOON on November 20, 2020.

      IT IS SO ORDERED.


                               Signed: November 19, 2020




     Case 1:20-cr-00081-MR-WCM Document 24 Filed 11/19/20 Page 2 of 2
